DETAILED ACTION
This is the Office action based on the 16/064784 application filed June 21, 2018, and in response to applicant’s argument/remark filed on October 7, 2021.  Claims 1-5, 8-19 and 21 are currently pending and have been considered below.  Applicant’s cancellation of claims 6, 7 and 20 acknowledged.  Claim 21 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
 Claim Interpretations
Claim 1 recites “the electrocaloric polymer is polyvinylidene fluoride or a liquid crystal polymer”.  According to polymerdatabase.com, “Liquid crystalline polymers (LCPs) are a special type of thermoplastics that exhibit properties between highly ordered solid crystalline materials and amorphous disordered liquids over a well defined 
Claims 11-19 recites an electrocaloric polymer film having specific properties.  The specification discloses that the electrocaloric polymer film may be made by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their ferroelectric and electrocaloric properties.  Examples of vinylidene fluoride-containing copolymers include copolymers with methyl methacrylate, and copolymers with one or more halogenated co-monomers including but not limited to trifluoroethylene, tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK under a certain condition ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).           The specification further discloses in paragraph 0039 that “(i)n some embodiments, the methods described herein can produce electrocaloric films with various beneficial properties.  In some embodiments, the film has a breakdown strength of at least 10 V/µm as determined according to ASTM D149 09(2013).  In some embodiments, the film has a breakdown strength of at least 50 V/µm.  In some embodiments, the film has a breakdown strength of at least 100 V/µm.  In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 0.1°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 5°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 10°C 10 Ω-cm.  In some embodiments, the film has a dielectric loss tangent of less than or equal to 0.5.  In some embodiments, the film has a dielectric loss tangent of at least 0.001.  Dielectric loss tangent can be measured, for example according to known standards such as IS 13203 or equivalent”.           However, the specification fails to provide the details of the embodiments mentioned in paragraph 0039, nor disclose any unexpected results that may be obtained by using a subrange within the disclosed ranges of process conditions in the specification, nor teach any special technique or materials among those that were disclosed in the specification in order to obtain the properties disclosed in paragraph 0039.  Therefore, for the purpose of examining, any electrocaloric film that is produced by using a method and material as described in the specification will be assumed to be capable to possess the properties described in paragraph 0039.              The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
        ““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 8-19 rejected under 35 U.S.C. 103 as obvious over Dongzhi Guo et al., (“Design and modeling of a fluid-based micro-scale electrocaloric refrigeration system”, International Journal of Heat and Mass Transfer, 72 (2014) 559-564), hereinafter “Guo’2”, in view of Dongzhi Guo et al., (“Electrocaloric characterization of a pol(vinylidene fluoride-trifluoroethylene-chlorofluoroethylene) terpolymer by infrared imaging”, Applied Physics Letters 105, 031906 (2014)), hereinafter “Guo’1”, and Shklovsky et al. (“Nano-imprinting lithography of P(VDF-TrFE-CFE) for flexible freestanding MEMS devices”, Microelectronic Engineering, Vol. 100, December 2012, Page 41-46), hereinafter “Shklovsky”:--Claims 1, 2:   Guo’2 teaches a method of forming a micro-scale refrigeration system 
dissolving a P(VDF-TrFE-CFE) 62.6/29.4/8 mole% terpolymer powder in methyl ethyl ketone (MEK) solvent to form a composition;
casting the composition on a silicon wafer;
baking the composition at 50°C for 12 hours to evaporate the solvent, resulting in the electrocaloric film;
peeling the electrocaloric film from the silicon wafer;
disposing the electrocaloric film between gold layers, which acts as electrodes.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the electrocaloric polymer thin films in the heat transfer system taught by Guo’2 by using the method taught by Guo’1 described above because Guo’2 teaches to form the micro-scale refrigeration system having the electrocaloric polymer layer  but is silent about a method of forming the electrocaloric polymer layer, and Guo’1 teaches that such electrocaloric polymer thin films in the heat transfer system may be effectively fabricated using such method.        It is noted that MEK is an organic solvent.        Guo’1 fails to teach dissolving the electrocaloric polymer in an amount of 0.1-50 wt.% in the composition.        However, Shklovsky discloses the formation of a similar terpolymer in MEK solvent having a concentration overlapping the claimed range.  Specifically, Shklovsky teaches that a freestanding P(VDF-TrFE-CFE) terpolymer film may be formed by dissolving 
--Claims 11, 12: Guo’2 modified by Gou’1 and Shklovsky discloses that the electrocaloric polymer film has a very low current leakage during testing by applying electric field 40-90 V/µm (Col. 3-4, Fig. 2)  Thus, the film has a breakdown strength of at least 90 V/µm.  This overlaps the ranged recited in claims 11 and 12.--Claim 13: Guo’2 modified by Gou’1 and Shklovsky fails to disclose that the electrocaloric polymer film has a breakdown strength of at least 100 V/µm (as recited in claim 13).           However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Shklovsky.          Although a commercially available P(VDF-TrFE-CFE) terpolymer having a specific composition was used in the invention of Guo’1, since Guo’1 teaches that “(i)n conclusion, the EC effect in thin films of a P(VDF-TrFE-CFE) terpolymer was characterized by infrared imaging, which can be conducted conveniently and economically” (emphasis added) and “higher cooling power density could be achieved by increasing the magnitude of the electric field applied to the EC material” (Conclusion section), one of skill in the art would be motivated to search for a P(VDF-TrFE-CFE) terpolymer that can withstand a high electric field without breaking down.  It is noted that Shklovsky manufactures a freestanding film using P(VDF-TrFE-CFE) terpolymer with a different composition.        Applicant further discloses that “(i)n some embodiments, the methods described herein can produce electrocaloric films with various beneficial properties.  In some embodiments, the film has a breakdown strength of at least 10 V/ µm as determined according to ASTM D149 09(2013).  In some embodiments, the film has a breakdown strength of at least 50 V/µm.  In some embodiments, the film has a breakdown strength of at least 100 V/µm” ([0039]), but does not disclosing any details of the embodiments 
--Claims 14, 15, 16: Guo’1 further discloses that the electrocaloric polymer film, i.e. P(VDF-TrFE-CFE) terpolymer, demonstrates an electrocaloric adiabatic temperature lift of 16°K at 150 V/µm and at near room temperature (Col. 1 of Gou’1).  Guo’1 further discloses measuring the electrocaloric adiabatic temperature lift at 25°C and 40-90 V/µm an external temperature of 25°C (Col. 3-4, Fig. 3).  It is noted that an electrocaloric adiabatic temperature lift of 16°K is equivalent to an electrocaloric adiabatic temperature lift of 16°C, and that room temperature is defined to be 15-25°C according to Merriam-Webster dictionary.  Thus electrocaloric adiabatic temperature lift is a result-effective variable.        Guo’2 modified by Gou’1 and Shklovsky fails to disclose an electrocaloric adiabatic temperature lift of at least 0.1°C (as recited in claim 14), or at least 5°C (as recited in claim 15), or at least 10°C (as recited in claim 16) when measured at 20 V/µm and an external temperature of 25°C.          However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Shklovsky.          Applicant further discloses that “(i)n some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 0.1°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 5°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 10°C when measured at 20 V/µm and an external temperature of 25°C. The method of claim 14, wherein the film has an electrocaloric adiabatic temperature lift of at least 10°C when measured at 20 V/µm and an external temperature of 25°C” ([0039]) but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain these properties.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Shklovsky is formed by using the same materials and method as taught by Applicant, and since electrocaloric adiabatic temperature lift is a result-effective variable, it would have been obvious for one of ordinary skill in the art to form an electrocaloric polymer film that has an electrocaloric adiabatic temperature lift of 10 Ω-cm, as recited in claim 17.          However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their ferroelectric and electrocaloric properties.  Examples of vinylidene fluoride-containing copolymers include copolymers with methyl methacrylate, and copolymers with one or more halogenated co-monomers including but not limited to trifluoroethylene, 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Shklovsky.          Applicant further discloses that “(i)n some embodiments, the film has a resistivity of at least 1010 Ω-cm” ([0039]), but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain this property.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Shklovsky is formed by using the same materials and method as taught by Applicant, it would have been obvious for one of ordinary skill in the art to form an electrocaloric polymer film has a resistivity of at least 1010 Ω-cm during routine experimentations.
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Shklovsky.          Applicant further discloses that “(i)n some embodiments, the film has a dielectric loss tangent of less than or equal to 0.5.  In some embodiments, the film has a dielectric loss tangent of at least 0.001.  Dielectric loss tangent can be measured, for example according to known standards such as IS 13203 or equivalent” ([0039]), but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain these properties.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Shklovsky is formed by using the same materials and method as taught by Applicant, and since electrocaloric adiabatic temperature lift is a 
      The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Claim 4 rejected under 35 U.S.C. 103 as obvious over Guo’2 in view of Guo’1 and Shklovsky as applied to claim 2 above, and further in view of Zhang et al. (U.S. PGPub. No. 20110110015), hereinafter “Zhang”:--Claim 4: Guo’2 modified by Guo’1 and Shklovsky teaches the invention as above, wherein a composition comprising P(VDF-TrFE-CFE) terpolymer as the electrocaloric polymer is dissolved in MEK solvent.         Guo’1 fails to teach dissolving the electrocaloric polymer in a solvent having a boiling point of less than 70°C at 1 atm.       Zhang, also directed to a method of spin casting a composition comprising P(VDF-TrFE-CFE) terpolymer, teaches the composition may be made by dissolving the terpolymer in MEK or acetone ([0085]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use acetone as an equivalent substitution for MEK as the solvent in the invention of Guo’2 modified by Guo’1 and Shklovsky because Guo’1 teaches forming the electrocaloric film by solvent-casting a composition of the electrocaloric polymer dissolved in MEK solvent, and 

 Claims 1-3, 5 and 8-19 rejected under 35 U.S.C. 103 as obvious over Guo’2 in view of Guo’1 and Engel et al. (“Thermoplastic nanoimprint lithography of electroactive polymer poly(vinylidene fluoridetrifluoroethylenechlorofluoroethylene) for micro/nanoscale sensors and actuators”, Journal of Micro/Nanolithography, MEMS, and MOEMS, Vol. 13(3), page 033011-1 to 033011-6, June-Sep 2014), hereinafter “Engel”:
--Claims 1, 2:   Guo’2 teaches a method of forming a micro-scale refrigeration system based on electrocaloric effect (Page 559, Col. 1), comprising stacking 5 terpolymer layers between a heat source and a heat sink, then placing spacers between the terpolymer layers to form fluid channels, wherein HT-70 is used as the heat transfer fluid (Section 2.1-2.2 and Fig. 1-2), wherein the terpolymer layer is made of P(VDF-TrFE-CFE) 59.2/33.6/7.2 mole% (Page 559, Col. 2, paragraph 2).         It is noted that P(VDF-TrFE-CFE) is an electrocaloric polymer, as taught by Applicant (specification para. 0003), and that a refrigeration system is a heat transfer system.       Guo’2 fails to teach dissolving the electrocaloric polymer in an organic solvent having a boiling point of less than 100°C at 1 atmosphere to form a liquid composition comprising the electrocaloric polymer in an amount of 0.1 to 50 weight percent based on the total weight of the liquid composition, casting a film of the liquid composition on a substrate, evaporating the organic solvent to form a film comprising the electrocaloric 
dissolving a P(VDF-TrFE-CFE) 62.6/29.4/8 mole% terpolymer powder in methyl ethyl ketone (MEK) solvent to form a composition;
casting the composition on a silicon wafer;
baking the composition at 50°C for 12 hours to evaporate the solvent, resulting in the electrocaloric film;
peeling the electrocaloric film from the silicon wafer;
disposing the electrocaloric film between gold layers, which acts as electrodes.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the electrocaloric polymer thin films in the heat transfer system taught by Guo’2 by using the method taught by Guo’1 described above because Guo’2 teaches to form the micro-scale refrigeration system having the electrocaloric polymer layer  but is silent about a method of forming the electrocaloric polymer layer, and Guo’1 teaches that such electrocaloric polymer thin films in the heat transfer system may be effectively fabricated using such method.        It is noted that MEK is an organic solvent.        Guo’1 and Gou’2 fail to teach dissolving the electrocaloric polymer in an amount of 0.1-50 wt.% in the composition.
--Claims 11, 12: Guo’2 modified by Gou’1 and Engel discloses that the electrocaloric polymer film has a very low current leakage during testing by applying electric field 40-90 V/µm (Col. 3-4, Fig. 2)  Thus, the film has a breakdown strength of at least 90 V/µm.  This overlaps the ranged recited in claims 11 and 12.--Claim 13: Guo’2 modified by Gou’1 and Engel fails to disclose that the electrocaloric polymer film has a breakdown strength of at least 100 V/µm (as recited in claim 13).           However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Engel.          Although a commercially available P(VDF-TrFE-CFE) terpolymer having a specific composition was used in the invention of Guo’1, since Guo’1 teaches that “(i)n conclusion, the EC effect in thin films of a P(VDF-TrFE-CFE) terpolymer was characterized by infrared imaging, which can be conducted conveniently and economically” (emphasis added) and “higher cooling power density could be achieved by increasing the magnitude of the electric field applied to the EC material” (Conclusion section), one of skill in the art would be motivated to search for a P(VDF-TrFE-CFE) terpolymer that can withstand a high electric field without breaking down.  It is noted that Engel manufactures a freestanding film using P(VDF-TrFE-CFE) terpolymer with a different composition.        Applicant further discloses that “(i)n some embodiments, the methods described herein can produce electrocaloric films with various beneficial properties.  In some embodiments, the film has a breakdown strength of at least 10 V/ µm as determined according to ASTM D149 09(2013).  In some embodiments, the film has a breakdown strength of at least 50 V/µm.  In some embodiments, the film has a breakdown strength of at least 100 V/µm” ([0039]), but does not disclosing any details of the embodiments 
--Claims 14, 15, 16: Guo’1 discloses that the P(VDF-TrFE-CFE) terpolymer demonstrates an electrocaloric adiabatic temperature lift of 16°K at 150 V/µm and at near room temperature (Col. 1 of Gou’1).  Guo’1 further discloses measuring the electrocaloric adiabatic temperature lift at 25°C and 40-90 V/µm an external temperature of 25°C (Col. 3-4, Fig. 3).  It is noted that an electrocaloric adiabatic temperature lift of 16°K is equivalent to an electrocaloric adiabatic temperature lift of 16°C, and that room temperature is defined to be 15-25°C according to Merriam-Webster dictionary.  Thus electrocaloric adiabatic temperature lift is a result-effective variable.        Guo’2 modified by Gou’1 and Engel fails to disclose an electrocaloric adiabatic temperature lift of at least 0.1°C (as recited in claim 14), or at least 5°C (as recited in claim 15), or at least 10°C (as recited in claim 16) when measured at 20 V/µm and an external temperature of 25°C.          However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Engel.          Applicant further discloses that “(i)n some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 0.1°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 5°C when measured at 20 V/µm and an external temperature of 25°C. In some embodiments, the film has an electrocaloric adiabatic temperature lift of at least 10°C when measured at 20 V/µm and an external temperature of 25°C. The method of claim 14, wherein the film has an electrocaloric adiabatic temperature lift of at least 10°C when measured at 20 V/µm and an external temperature of 25°C” ([0039]) but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain these properties.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Engel is formed by using the same materials and method as taught by Applicant, and since electrocaloric adiabatic temperature lift is a result-effective variable, it would have been obvious for one of ordinary skill in the art to form an electrocaloric polymer film that has an electrocaloric adiabatic temperature lift of at 10 Ω-cm, as recited in claim 17.          However, it is noted that the specification teaches that the electrocaloric polymer film may be formed by dissolving a “(p)olyvinylidene fluoride and copolymers containing repeat units derived from vinylidene fluoride have been widely studied for their ferroelectric and electrocaloric properties.  Examples of vinylidene fluoride-containing copolymers include copolymers with methyl methacrylate, and copolymers with one or more halogenated co-monomers including but not limited to trifluoroethylene, 
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Engel.          Applicant further discloses that “(i)n some embodiments, the film has a resistivity of at least 1010 Ω-cm” ([0039]), but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain this property.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Engel is formed by using the same materials and method as taught by Applicant, it would have been obvious for one of ordinary skill in the art to form an electrocaloric polymer film has a resistivity of at least 1010 Ω-cm during routine experimentations.
tetrafluoroethylene, chlorotrifluoroethylene, trichloroethylene, vinylidene chloride, vinyl chloride, and other halogenated unsaturated monomers” ([0030]) in a solvent, such as MEK ([0037]), then spin coat to form the electrocaloric polymer film ([0038]).  This is the same method and materials used by Guo’2 modified by Gou’1 and Engel.          Applicant further discloses that “(i)n some embodiments, the film has a dielectric loss tangent of less than or equal to 0.5.  In some embodiments, the film has a dielectric loss tangent of at least 0.001.  Dielectric loss tangent can be measured, for example according to known standards such as IS 13203 or equivalent” ([0039]), but does not disclosing any details of the embodiments nor disclosing any special method or unexpected results during the making of the electrocaloric polymer film, in order to obtain these properties.           Therefore, since the electrocaloric polymer film that is made in the invention of Guo’2 modified by Gou’1 and Shklovsky is formed by using the same materials and method as taught by Applicant, and since electrocaloric adiabatic temperature lift is a 
      The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Claim 4 rejected under 35 U.S.C. 103 as obvious over Guo’2 in view of Guo’1 and Engel as applied to claim 2 above, and further in view of Zhang:--Claim 4: Guo’2 modified by Guo’1 and Engel teaches the invention as above, wherein a composition comprising P(VDF-TrFE-CFE) terpolymer as the electrocaloric polymer is dissolved in MEK solvent.         Guo’1 fails to teach dissolving the electrocaloric polymer in a solvent having a boiling point of less than 70°C at 1 atm.       Zhang, also directed to a method of spin casting a composition comprising P(VDF-TrFE-CFE) terpolymer, teaches the composition may be made by dissolving the terpolymer in MEK or acetone ([0085]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use acetone as an equivalent substitution for MEK as the solvent in the invention of Guo’2 modified by Guo’1 and Engel because Guo’1 teaches forming the electrocaloric film by solvent-casting a composition of P(VDF-TrFE-CFE) terpolymer dissolved in MEK solvent, and Zhang teaches that either MEK or acetone would be effective in dissolving the 
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered as follows:--Regarding Applicant’s argument that cited prior arts do not disclose the feature “the electrocaloric polymer is polyvinylidene fluoride or a liquid crystal polymer”, this argument is not persuasive.  The P(VDF-TrFE-CFE) terpolymer used in the invention of Guo’2 is a liquid crystal polymer, as evidenced by Chen, Wang or Pramanik as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713